MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                       Dec 29 2016, 9:04 am

court except for the purpose of establishing                         CLERK
the defense of res judicata, collateral                          Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Bruce W. Graham                                         Gregory F. Zoeller
Graham Law Firm P.C.                                    Attorney General
Lafayette, Indiana
                                                        Jesse R. Drum
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Joshua A.B. Weathers,                                   December 29, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        79A04-1605-CR-1134
        v.                                              Appeal from the Tippecanoe
                                                        Superior Court
State of Indiana,                                       The Honorable Steven P. Meyer,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        79D02-1601-F5-11



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A04-1605-CR-1134 | December 29, 2016   Page 1 of 9
                                             Case Summary
[1]   Joshua A.B. Weathers appeals his convictions for level 6 felony neglect of a

      dependent and level 6 felony possession of a syringe. Weathers challenges the

      propriety of the State’s closing argument and also asserts that the State

      presented insufficient evidence to support his possession of a syringe conviction.

      Finding that he has waived his challenge to the State’s closing argument and

      that the evidence was sufficient to support his possession of a syringe

      conviction, we affirm.


                                 Facts and Procedural History
[2]   On January 23, 2016, Weathers, his girlfriend Emily Sanchez, and their nine-

      month-old daughter spent almost the entire day in a bedroom that they shared

      in the home of Sanchez’s mother, Marci Burnett. Burnett believed that

      Weathers and Sanchez were drug addicts, and she did not think that Weathers

      was a good influence on her daughter. At some point, Weathers left for an

      hour or two and returned before 10:00 p.m. Shortly after he returned, Burnett

      could hear the baby crying inside the bedroom. When the crying did not stop,

      Burnett knocked on the adjoining wall of the bedroom to see if Weathers and

      Sanchez were asleep. The baby continued to cry, so Burnett tried calling out to

      Weathers and Sanchez. Again getting no response, Burnett tried knocking and

      listening at the bedroom door. When there was still no response, Burnett

      opened the door.




      Court of Appeals of Indiana | Memorandum Decision 79A04-1605-CR-1134 | December 29, 2016   Page 2 of 9
[3]   Burnett entered the room and observed the crying baby in the portable crib.

      Sanchez was hunched over on the floor and unresponsive. Weathers was

      standing a few feet away from Sanchez. He stood “with his legs kind of spread

      apart to balance himself, and he was kind of hunched over with his eyes

      closed.” Tr. at 33. He was wearing boxer shorts, but his pants were pulled

      down around his ankles. He was also not responding. Burnett yelled at

      Weathers until he seemed to “wake up.” Id. at 34. Weathers told Burnett that

      “they” had taken Suboxone and that Sanchez had used heroin. Id. at 35.


[4]   Burnett called 911 and removed the baby from the bedroom. West Lafayette

      Police Department Lieutenant Arthur Choate arrived at the scene and found

      Weathers and Sanchez in their bedroom. Weathers told Lieutenant Choate

      that he had taken Suboxone and that Sanchez had injected heroin. Lieutenant

      Choate observed an orange syringe cap and the corner of a plastic baggie with

      white residue in plain view. Lieutenant Choate asked Weathers where the

      syringe was, and Weathers, who appeared to Lieutenant Choate to be

      intoxicated, said that he did not know. At the time, Weathers was leaning over

      Sanchez and “trying to move her and do some stuff with her.” Id. at 49.

      Lieutenant Choate asked Weathers to stop and to leave the room.


[5]   Sergeant Stason Wiete arrived on the scene and administered a procedure

      called “the sternum rub” to try to wake Sanchez. Id. at 85. Sergeant Wiete

      observed an orange syringe cap on a piece of furniture nearby, and he also saw

      that Sanchez had “track marks” on her hands. Id. After Sanchez woke up and



      Court of Appeals of Indiana | Memorandum Decision 79A04-1605-CR-1134 | December 29, 2016   Page 3 of 9
      the officers were able to get her off the floor, Sergeant Wiete discovered “a

      syringe with a needle on it underneath her body.” Id. at 86.


[6]   Sergeant Wiete later interviewed Weathers, and Weathers told the officer that

      Sanchez had injected heroin, but that it was too much for her. He admitted that

      he watched her inject the heroin and did nothing to stop her, stating, “What am

      I gonna do, grab her by her throat and put her down?” State’s Ex. 10.

      Weathers stated that he had taken only Suboxone, for which he claimed to have

      a prescription. However, Sergeant Wiete believed Weathers to be on an opiate

      because his speech was slurred, his eyelids were droopy, and he was lethargic

      and “slow to react.” Tr. at 94. In Sergeant Wiete’s opinion, Weathers

      demonstrated “all the classic signs of intoxication of an opiate.” Id. Regarding

      the Suboxone, Weathers was unable to provide officers with a prescription.


[7]   The State charged Weathers with level 5 felony possession of a narcotic drug,

      level 6 felony neglect of a dependent, and level 6 felony possession of a syringe. 1

      The State subsequently dismissed the level 5 felony charge. Following a trial

      held on April 5, 2016, the jury found Weathers guilty of the remaining two

      charges. This appeal ensued.




      1
          The record indicates that Sanchez was also charged with the same crimes.

      Court of Appeals of Indiana | Memorandum Decision 79A04-1605-CR-1134 | December 29, 2016   Page 4 of 9
                                     Discussion and Decision

           Section 1 – Weathers has waived any issue regarding the
                  propriety of the State’s closing argument.
[8]   We begin by addressing Weathers’s challenge to the propriety of the State’s

      closing argument. Specifically, Weathers argues that the State improperly read

      to the jury some of the language from a proposed final jury instruction tendered

      by the State that the trial court had previously rejected. However, Weathers did

      not object to the prosecutor’s closing argument, request a jury admonishment

      regarding the portion of the statement that he claims was improper, or move for

      a mistrial. It is well settled that, “[t]o preserve an issue regarding the propriety

      of a closing argument for appeal, a defendant must do more than simply make a

      prompt objection to the argument. Defendant must also request an

      admonishment, and if further relief is desired, defendant must move for a

      mistrial.” Owens v. State, 937 N.E.2d 880, 893 (Ind. Ct. App. 2010) (quoting

      Wright v. State, 690 N.E.2d 1098, 1111 (Ind. 1997)), trans. denied (2011). As

      Weathers did none of these things, he has failed to preserve the issue for appeal.


[9]   Moreover, Weathers makes no claim that fundamental error occurred, and even

      had he done so, from our review of the record, we discern that no such error

      occurred here. See Blaize v. State, 51 N.E.3d 97, 102 (Ind. 2016) (fundamental

      error is “extremely narrow” exception to general rule that failure to object at

      trial constitutes procedural default precluding consideration of issue on appeal;

      applies only when error constitutes blatant violation of basic principles, the

      harm or potential for harm is substantial, and resulting error denies defendant

      Court of Appeals of Indiana | Memorandum Decision 79A04-1605-CR-1134 | December 29, 2016   Page 5 of 9
       fundamental due process). Weathers has waived our review of his challenge to

       the propriety of the State’s closing argument. 2


           Section 2 – The State presented sufficient evidence to support
                  Weathers’s possession of a syringe conviction.
[10]   Weathers next contends that the State presented insufficient evidence to support

       his possession of a syringe conviction. 3 When reviewing a claim of insufficient

       evidence, we neither reweigh the evidence nor assess witness credibility. Bell v.

       State, 31 N.E.3d 495, 499 (Ind. 2015). We look to the evidence and reasonable

       inferences drawn therefrom that support the conviction and will affirm if there

       is probative evidence from which a reasonable factfinder could have found the

       defendant guilty beyond a reasonable doubt. Id. In short, if the testimony

       believed by the trier of fact is enough to support the conviction, then the

       reviewing court will not disturb it. Id. at 500.


[11]   Indiana Code Section 16-42-19-18(a) provides that “[a] person may not possess

       with intent to: (1) violate [The Legend Drug Act]; or commit an offense



       2
         Waiver notwithstanding, we find no error or impropriety. Weathers claims that the trial court should have
       sua sponte disallowed the State from reading language from White v. State, 547 N.E.2d 831, 836 (Ind. 1989),
       to the jury regarding what factors constitute child endangerment in the context of the crime of neglect of a
       dependent. However, Weathers concedes that it is proper for counsel to argue both law and facts in closing
       statement, see Nelson v. State, 792 N.E.2d 588, 593 (Ind. Ct. App. 2003), trans. denied, and he further concedes
       that our supreme court has held that reading from prior case law decisions is proper final argument so long as
       it is clear that the prosecutor is reading or referring to a separate case. Hernandez v. State, 439 N.E.2d 625, 630
       (Ind. 1982). We note that although the trial court indeed rejected the State’s jury instruction that included
       language from White, the court specifically noted that the language was a correct statement of the law, see Tr.
       at 69, and Weathers does not challenge that conclusion. Weathers does not even attempt to explain why the
       language was improper or how he was prejudiced by the inclusion of the language in the State’s closing
       argument. Weathers has failed to demonstrate any error.
       3
           Weathers does not challenge his conviction for neglect of a dependent.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1605-CR-1134 | December 29, 2016               Page 6 of 9
       described in IC 35-48-4 [offenses related to controlled substances]; a

       hypodermic syringe or needle or instrument adapted for the use of a controlled

       substance or legend drug by injection in a human being.” The offense

       constitutes a level 6 felony. Ind. Code § 16-42-19-18(b). Specifically, the State

       alleged here that Weathers possessed a syringe adapted to inject heroin with the

       intent to commit an offense relating to controlled substances; specifically,

       possession of a controlled substance. Heroin is classified as a schedule I

       controlled substance, and Suboxone is classified as a schedule III controlled

       substance. See Ind. Code §§ 35-48-2-4(c), -8(e)(7). 4


[12]   Weathers claims that the State presented insufficient evidence to prove that he

       possessed the syringe. 5 He argues that because the syringe was found

       underneath Sanchez, and she was the one who injected the heroin, there is no

       evidence that he ever personally possessed the syringe. We note that in the

       absence of actual possession, which is proven by direct physical control,

       constructive possession may support a conviction. Goliday v. State, 708 N.E.2d

       4, 6 (Ind. 1999). Constructive possession requires proof that “the defendant has

       both (1) the intent to maintain dominion and control and (2) the capability to

       maintain dominion and control over the contraband.” Id. To prove intent, the

       State must demonstrate “the defendant’s knowledge of the presence of the

       contraband, which may be inferred from either the exclusive dominion and



       4
        The statute references buprenorphine. Suboxone is the trade name for a compound of buprenorphine and
       naloxone.
       5
           Weathers concedes that there was sufficient evidence to show that the syringe was adapted to inject heroin.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1605-CR-1134 | December 29, 2016            Page 7 of 9
       control over the premises containing the contraband or, if the control is non-

       exclusive, evidence of additional circumstances pointing to the defendant’s

       knowledge of the presence of the contraband.” Massey v. State, 816 N.E.2d 979,

       989 (Ind. Ct. App. 2004) (citation omitted). “The capability requirement is met

       when the State shows that the defendant is able to reduce the contraband to the

       defendant’s personal possession.” Id. Proof of a possessory interest in the

       premises in which the contraband is found is sufficient to show the capability to

       maintain control and dominion over the items in question. Id. The defendant’s

       possession of contraband need not be exclusive and it can be possessed jointly.

       Id.


[13]   Here, the State presented evidence that the syringe was found in the bedroom

       that Weathers shared with Sanchez and their young baby. Weathers kept his

       belongings in that room, and the evidence indicated that Weathers had spent

       virtually the entire day in that room. Weathers admitted that he watched

       Sanchez inject the heroin, and Burnett observed Weathers standing with his

       pants down within a few feet of Sanchez shortly after she injected the heroin. A

       syringe cap and a baggie with white residue were located in plain view.

       Therefore, despite the fact that the syringe was subsequently located under

       Sanchez’s body, it was reasonable for the jury to infer that Weathers had both

       the capability and the intent to maintain dominion and control over the syringe.

       The State presented sufficient evidence to establish Weathers’s constructive

       possession of the syringe.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1605-CR-1134 | December 29, 2016   Page 8 of 9
[14]   Assuming that he constructively possessed the syringe, Weathers maintains that

       there is insufficient evidence that he possessed the syringe “with the intent to

       use it to inject himself with a controlled substance.” Appellant’s Br. at 18.

       However, the State was not required to prove as much. By the plain language

       of the statute, the State did not have to prove that Weathers intended to inject

       himself with a controlled substance when he constructively possessed the

       syringe; it simply had to prove that he intended to commit a controlled-

       substances crime. See Ind. Code § 16-42-19-18(b). As noted by the State,

       possession of a controlled substance is one of the offenses described in Indiana

       Code Section 35-48-4; specifically Indiana Code §35-48-4-7. The State

       presented evidence from which the jury could have reasonably inferred that

       Weathers intended to possess without a prescription Suboxone, a schedule III

       controlled substance, and that he intended to possess heroin, a schedule I

       controlled substance. Accordingly, the evidence was sufficient to support his

       conviction.


[15]   Affirmed.


       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1605-CR-1134 | December 29, 2016   Page 9 of 9